Citation Nr: 1302409	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  06-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for hammertoes of the right foot.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for basal cell carcinoma.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for keratosis, cysts and chloracne.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1969. 

This appeal has come to the Board of Veterans' Appeals (Board) from a March 2006 rating decision which addressed the claims for service connection for hypertension and erectile dysfunction; and from a January 2010 rating decision which addressed the claims for service connection for bilateral hearing loss and hammer toes, and the claims for new and material claims for basal cell carcinoma and keratoses/cysts/chloracne.  

The Board initially denied the claims for hypertension and erectile dysfunction; but the decision was vacated by a January 2012 Court of Appeals for Veterans Claims (Court) Order, which remanded the Veteran's claim for compliance with a January 2012 joint motion for remand (JMR).  

The Board continued to development this claim, remanding the Veteran's claim in April 2012 for a VA examination, which has since been obtained.  

While the requested development has been completed with regard to the hypertension and erectile dysfunction claims, as required by the Court, the Board has since been made aware that in December 2010, the Veteran filed a substantive appeal with regard to the issues of bilateral hearing loss, hammertoes, basal cell carcinoma, and keratoses/cysts/chloracne.  

For reasons unbeknownst to the Board at this time, prior to this date the Board had not been aware that such a substantive appeal was ever filed (it appears that while the case was before the Court the Veteran was appealing other issues to the Board from the RO).  There is some evidence in the claims file that a temporary file was being maintained at the RO while the case was before the Court in order to address other claims being raised by the Veteran.  Regardless, the substantive appeal was timely and clearly assigns the Board jurisdiction over the four issues it addresses.  Additionally, the Veteran clearly indicated in his substantive appeal that he wanted the opportunity to testify at a hearing before the Board.

Given this request, the fact that the Veteran did not exclude any issues from his hearing request, and in an effort to avoid future confusion, the Board feels compelled to remand all six issues over which it currently has jurisdiction so that the Veteran may address them individually at a hearing.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted, in his December 2010 substantive appeal, the Veteran indicated that he would like to testify at a Board hearing at the local VA office.  This should be done.
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Waco, Texas, in the order that the request was received.  He should be notified of the date and time of the hearing, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

